                 Case 18-26485        Doc 41-3      Filed 11/21/19     Page 1 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MARYLAND
                              (Baltimore Division)
IN RE:                                     *
                                           *
BICKEL, ANNE KATHLEEN                      *       CASE NO. 18-26485-MMH
                                           *
            Debtor                         *       (Chapter 7)
       ****************************************************************
 NOTICE OF CHAPTER 7 TRUSTEE’S MOTION TO (I) APPROVE A SHORT SALE OF
 REAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
     INTERESTS PURSUANT TO 11 U.S.C § 363(b), (f) AND (m), (II) SURCHARGE
         AGREEMENT BETWEEN SECURED LENDER AND THE ESTATE,
                           AND (III) OTHER RELIEF

        TAKE NOTICE that George W. Liebmann, Trustee for the bankruptcy estate of Anne
Kathleen Bickel (the “Trustee”), has filed a motion to approve short sale of real property of the
Debtor known as 1146 Annis Squam Harbour, Pasadena, Maryland 21122 (the “Property”) free and
clear of liens, claims, encumbrances and interests pursuant to 11 U.S.C. § 363(b), (f) and (m) to Scott
D. Emge and Alicia L. Emge (the “Purchasers”) through the services of BK Global (“BK Global”)
for the purchase price of One Hundred Seventy-Five Thousand Dollars and No/100 Cents
($175,000.00), with a Buyer’s Premium of Six Thousand Dollars and No Cents ($6,000.00) to be
paid to the Trustee for distribution to unsecured claims of the estate.

        Creditors and other parties in interest with objections to the sale must file any such
objections within twenty-one days of service of this notice, December 12, 2019, with the United
States Bankruptcy Court for the District of Maryland, Garmatz Federal Courthouse, Room 8530,
101 W. Lombard Street, Baltimore, MD 21201, with a copy to the undersigned and to the Office
of the U.S. Trustee, Garmatz Federal Courthouse, 101 West Lombard Street, Room 2625,
Baltimore, MD 21201.

        If timely objection is filed, a hearing will be held on 01/16/2020 at 11:00 a.m., Courtroom
9-C, Garamatz Federal Courthouse, 101 West Lombard Street, Baltimore, MD 21201. The sale
may be approved without further notice if no objections are filed. The Court may conduct a hearing
or determine the matter without a hearing, in its discretion, regardless of whether any objections
are filed. Any objection must contain a complete specification of the factual and legal grounds
upon which the objection is based. Parties in interest with questions may contact the Trustee.


Dated: November 21, 2019                               s/George W. Liebmann
                                                       George W. Liebmann (Fed. Bar No. 01112)
                                                       George W. Liebmann, P.A.
                                                       700 North Charles Street, Unit 6D
                 Case 18-26485        Doc 41-3      Filed 11/21/19      Page 2 of 4



                                                        Baltimore, MD 21201
                                                        410-752-5887
                                                        gliebmann@lspa.comcast.biz.net


                                  CERTIFICATE OF SERVICE

Under penalty of perjury, I have read the foregoing Motion and it is true and correct to the best of
my knowledge information and belief. I HEREBY CERTIFY that a true and correct copy of the
foregoing Notice of Chapter 7 Trustee’s Motion to (I) Approve a Short Sale of Real Property Free
and Clear of Liens, Claims, Encumbrances, and Interests Pursuant to 11 U.S.C. § 363(b), (f) and
(m), (ii) Surcharge Agreement Between Secured Lender and the Estate, and (iii) Other Relief has
been sent via first-class United States Mail, postage prepaid, or via electronic file transfer this 21st
day of November 2019 to:

       David L. Ruben (via CM/ECF) sue@mdbankruptcycenter.com, lindsay@rubenlaw.com

       Brittany Marie Taylor (via CM/ECF) btaylor@rascrane.com


Office of the US Trustee                                Gladwin D'Costa
Garmatz Federal Courthouse                              BK Global Real Estate/ Maryland REO Real
101 W. Lombard Street                                   13978 Baltimore Ave
Suite 2625                                              N.W. Suite 100
Baltimore, MD 21201                                     Laurel, MD 20707
via U.S. Mail                                           via U.S. Mail

Anne Kathleen Bickel                                    Harris M. Weingrad
1325 A Donald Avenue                                    REMAX Allegiance
Severn, MD 21144                                        1720 Wisconsin Ave NW
via U.S. Mail                                           Washington, DC 20007
                                                        via U.S. Mail
Patrick Butler
BK Global Real Estate Services
1095 Broken Sound Parkway, NW
Suite 200                                               ALL PARTIES ON ATTACHED LIST
Boca Raton, FL 33487
via U.S. Mail

                                                        s/George W. Liebmann
                                                        George W. Liebmann, Trustee
Label Matrix for local noticing   Case 18-26485
                                             DeutscheDoc
                                                      Bank 41-3
                                                           National Filed  11/21/19
                                                                    Trust Company, as Tru Page Synchrony
                                                                                               3 of 4 Bank
0416-1                                          RAS CRANE, LLC                               c/o PRA Receivables Management, LLC
Case 18-26485                                   10700 ABBOTT’S BRIDGE ROAD SUITE 17          PO Box 41021
District of Maryland                            Duluth, GA 30097-8458                        Norfolk, VA 23541-1021
Baltimore
Thu Nov 21 11:50:56 EST 2019
Tower Federal Credit Union                      Baltimore                                    Anne Arundel County, Maryland
7901 Sandy Spring Road                          Baltimore Division                           Office of Law
Laurel, MD 20707-3589                           101 West Lombard Street, Ste. 8530           2660 Riva Road, 4th Floor
                                                Baltimore, MD 21201-2605                     Annapolis, MD 21401-7055


(p)BANK OF AMERICA                              Cavalry Portfolio Services                   Cavalry SPV I, LLC
PO BOX 982238                                   Attn: Bankruptcy Department                  500 Summit Lake Drive, Ste 400
EL PASO TX 79998-2238                           500 Summit Lake Ste 400                      Valhalla, NY 10595-2321
                                                Valhalla, NY 10595-2322


Chase Card Services                             Citi/Sears                                   Citibank/Shell Oil
Correspondence Dept                             Citibank/Centralized Bankruptcy              Centralized Bankruptcy
Po Box 15298                                    Po Box 790034                                Po Box 790034
Wilmington, DE 19850-5298                       St Louis, MO 63179-0034                      St Louis, MO 63179-0034


Comptroller of Maryland                         Comptroller of the Treasury                  DEUTSCHE BANK NATIONAL TRUST COMPANY
State Office Building                           Compliance Division, Room 409                RAS CRANE, LLC
301 W. Preston Street                           301 W. Preston Street                        BANKRUPTCY DEPARTMENT
Room 206                                        Baltimore, MD 21201-2305                     10700 ABBOTT’S BRIDGE ROAD, SUITE 1
Baltimore, MD 21201-2326                                                                     DULUTH, GA 30097-8458

Exxon/ Mobil                                    (p)INTERNAL REVENUE SERVICE                  JPMorgan Chase Bank, N.A.
P.O. Box 653095                                 CENTRALIZED INSOLVENCY OPERATIONS            s/b/m/t Chase Bank USA, N.A.
Dallas, TX 75265-3095                           PO BOX 7346                                  c/o Robertson, Anschutz & Schneid, P.L.
                                                PHILADELPHIA PA 19101-7346                   6409 Congress Avenue, Suite 100
                                                                                             Boca Raton, FL 33487-2853

MERRICK BANK                                    Medicare Premium Collection Center           Merrick Bank/CardWorks
Resurgent Capital Services                      PO Box 790335                                Attn: Bankruptcy
PO Box 10368                                    Saint Louis, MO 63179-0335                   Po Box 9201
Greenville, SC 29603-0368                                                                    Old Bethpage, NY 11804-9001


Mr. Cooper                                      Ocwen Loan Servicing                         Pivot Physical Therapy of Greater Balt.
Attn: Bankruptcy                                Attn: Research/Bankruptcy                    PO Box 590
8950 Cypress Waters Blvd                        1661 Worthington Rd Ste 100                  Westminster, MD 21158-0590
Coppell, TX 75019-4620                          West Palm Beach, FL 33409-6493


Quantum3 Group LLC as agent for                 State of Maryland DLLR                       Syncb/PLCC
Crown Asset Management LLC                      Division of Unemployment Insurance           Attn: Bankruptcy
PO Box 788                                      1100 N. Eutaw Street, Room 401               Po Box 965060
Kirkland, WA 98083-0788                         Baltimore, MD 21201-2225                     Orlando, FL 32896-5060


Synchrony Bank/ JC Penneys                      TJX Rewards                                  Tower Federal CU
Attn: Bankruptcy Dept                           P.O. Box 530949                              Attn: Bankruptcy
Po Box 965060                                   Atlanta, GA 30353-0949                       Po Box 123
Orlando, FL 32896-5060                                                                       Annapolis Junction, MD 20701-0123
Wells Fargo Bank, N.A.               Case 18-26485     DocBank,
                                                Wells Fargo 41-3N.A.,Filed  11/21/19
                                                                      Wells Fargo Card Ser Page Wells
                                                                                                4 of Fargo
                                                                                                      4 Jewelry Advantage
PO Box 10438, MAC F8235-02F                           PO Box 10438, MAC F8235-02F                          Attn: Bankruptcy
Des Moines, IA 50306-0438                             Des Moines, IA 50306-0438                            Po Box 10438
                                                                                                           Des Moines, IA 50306-0438


Xfinity                                               Anne Kathleen Bickel                                 David L. Ruben
c/o Comcast Cable                                     1325 A Donald Avenue                                 Law Offices of David Ruben
PO Box 3005                                           Severn, MD 21144                                     7310 Ritchie Highway
Southeastern, PA 19398-3005                                                                                Suite 704
                                                                                                           Glen Burnie, MD 21061-3294

George W. Liebmann                                    Gladwin D’Costa                                      Patrick Butler
Liebmann & Shively, P.A.                              BK Global Real Estate/ Maryland REO Real             BK Global Real Estate Services
8 W Hamilton Street                                   13978 Baltimore Ave                                  1095 Broken Sound Parkway, NW
Baltimore, MD 21201-5008                              N.W. Suite 100                                       Suite 100
                                                      Laurel, MD 20707-5086                                Boca Raton, FL 33487-3503



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank Of America                                       Internal Revenue Service
Attn: Bankruptcy                                      Insolvency Unit
Po Box 982238                                         31 Hopkins Plaza
El Paso, TX 79998                                     Room 1150
                                                      Baltimore, MD 21201




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Elizabeths Landing Comm Assoc                      (d)Synchrony Bank                                    End of Label Matrix
INVALID ADDRESS PROVIDED                              c/o PRA Receivables Management, LLC                  Mailable recipients   38
                                                      PO Box 41021                                         Bypassed recipients    2
                                                      Norfolk, VA 23541-1021                               Total                 40
